Citation Nr: 1618027	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  09-43 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to a low back disability.

3.  Entitlement to service connection for carpal tunnel syndrome, to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1973 to March 1975. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied service connection for cervical disc protrusion and carpal tunnel syndrome, and that declined to reopen a claim for service connection for low back pain. 

In May 2014, the Board denied service connection for cervical disc protrusion and carpal tunnel syndrome, and declined to reopen a claim for service connection for low back pain.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In October 2014, the Court remanded the appeal for action consistent with the terms of a joint motion.  

In September 2015, the Board reopened the claim for service connection for low back disability and remanded all claims for further development.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge by videoconference from the RO in December 2015.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  



FINDINGS OF FACT

1.  The Veteran's low back disability, now diagnosed as degenerative disease of the lumbar spine, first manifested greater than one year after active service with no continuity of symptomatology since active service, and is not caused or aggravated by any aspect of service including two transient episodes of muscle spasms or strain. 

2.  The Veteran's cervical spine disability, now diagnosed as degenerative disease with disc bulging, space narrowing, and stenosis, first manifested greater than one year after active service with no continuity of symptomatology since active service, and is not caused or aggravated by any aspect of service.  

3.  The Veteran's bilateral carpal tunnel syndrome, also diagnosed as a manifestation of the cervical herniated disc and entrapment syndrome, first manifested greater than one year after active service with no continuity of symptomatology since active service, and is not caused or aggravated by any aspect of service.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for low back disability are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303. 3.307, 3.309 (2015).  

2.  The criteria for service connection for cervical spine disability are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303. 3.307, 3.309, 3.310 (2015).  

3.  The criteria for service connection for bilateral carpal tunnel syndrome are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303. 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014);
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).   The notice must be provided to a claimant before the initial AOJ decision on the claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).   The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

In April and July 2008, the RO provided notices that met the requirements except that they did not provide the criteria for service connection on a secondary basis.  Following the Board's March 2015 remand, in May 2015, the Appeals Management Center (AMC) provided notice that met all requirements followed by readjudication of the claims in a June 2015 supplemental statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and identified private treatment records have been obtained and considered.  Although he reported to a VA examiner in June 2015 that he had been receiving Social Security Administration (SSA) benefits since 2000, a VA electronic inquiry in January 2009 showed that no benefit data could be found.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

A Veterans Law Judge who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2) (2015); Bryant v. Shinseki, 
23 Vet. App. 488 (2010).

Here, during the December 2015 Board hearing, the undersigned VLJ discussed the issues on appeal and the reasons for the previous denials.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim and held the record open for the Veteran to obtain the suggested evidence.   No additional evidence was received.  Moreover, in a March 2016 brief to the Board, the Veteran's representative agreed that VA complied with 38 C.F.R. 3.103(c)(2).  As such, the Board can adjudicate the claims based on the current record.

In the October 2014 joint motion, the parties found that the Board did not provide adequate statement of reasons or bases in finding that new and material evidence had not been submitted sufficient to reopen his claim for service connection for a low back disability.  In March 2015, the Board reopened the claim to provide the Veteran additional notice, another opportunity to identify additional relevant evidence, and to obtain additional VA medical examinations and opinions.  In compliance with the Board's March 2015 remand instructions, the RO provided additional notice to the Veteran to include the criteria for service connection on a direct and secondary basis and obtained the report of a current VA examination.  Therefore, there has been substantial compliance with the remand instructions.    

The Veteran was afforded VA examinations in January 1982, July 2003, and June 2015.  The latter two VA examiners offered opinions with regard to the etiology of the claimed disorders.  The Board finds that these opinions in aggregate are adequate to decide the issues they are predicated on a review of the claims file, consideration of the Veteran's reported history, his available service treatment records, and post-service treatment record up to the date of the examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examinations and opinions has been met. 

Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may also be granted for certain chronic disabilities if they are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of "continuity of symptomatology" since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis and organic diseases of the central nervous system are among those diseases for which the presumption and continuity of symptomatology are available.  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

Lay evidence is competent when a condition can be identified by a layperson and may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009; see also King v. Shinseki, 700 F.3d 1399 Fed.Cir. 2012. 

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

III.  Analysis

The Veteran served as a U.S. Army medical technician with no overseas service.  He contended in claims in October 1981 and February 2003, in reports to VA outpatient clinicians, and during the December 2015 Board hearing that he injured his lower back in a fall during recruit training, the he had received treatment and medication continuously since the injury, and that the injury caused his current lumbar spine disorder.  However in a September 2014 statement, he contended that he was not properly diagnosed and treated on active duty when he complained of back pain.  He further contended during the hearing that his cervical spine disorder and bilateral carpal tunnel syndrome were caused or aggravated by the lumbar spine disorder.  

During the Board hearing, the Veteran testified that he fell in recruit training during a formation run while carrying a heavy pack and rifle and that he landed on his canteen causing trauma to the lower back.  He stated that when he sought treatment the next day, a military clinician attributed his back pain to an upper respiratory infection and coughing that had been prevalent in his unit.  He stated that he had been provided pain medication, including opioid medication, for back pain since that time.  After basic training, he stated that he worked as a medical technician and did not have to perform heavy work or physical training.  However, he stated that he worked with a neurologist who told him that he would have further problems later in life.  He stated that he had a fall at his civilian workplace in 1981and started receiving "undocumented" treatment from VA providers in the late 1980s.  He also reported that the numbness in his hands started after he injured his elbow in another workplace accident.  Although he had not been told by any other providers of a relationship among the residuals of the back accident, his lumbar and cervical spine disorders, and his carpal tunnel syndrome, he believed that all the nervous system disorders were connected. 

Service treatment records show that the Veteran sought treatment at a recruit training clinic for low back pain in March 1973.  The clinician noted only that the Veteran complained of low back pain.  The clinician prescribed only a surface ointment and aspirin.  There was no mention of a fall, bruising, respiratory illness, or other circumstances or injuries and no immediate follow up.  Records of care while stationed at an Army hospital for the next two years are silent for any symptoms or treatment for back pain.  Upon arrival at the Army Disciplinary Barracks in July 1074, the Veteran denied any physical problems or limitations of physical activity.  The Veteran sought treatment on three occasions in November 1974 for low back pain.  Clinicians diagnosed mild muscle spasms and prescribed aspirin and, on one occasion, an opioid pain medication.  There was no further follow up, and there is no record of a discharge physical examination.  

In August 1981, the Veteran was examined two weeks after sustaining a fall at his workplace.  A physician noted the Veteran's report that he struck his lower back against the corner of a table and that he had seen another provider who was unable to determine and pathology for his symptoms.  On examination, the physician noted a contusion and abrasion, tightness of paraspinal muscles, and pain but a full range of motion.  X-rays were normal.  The clinician diagnosed lumbar muscle contusion, strain, and spasms, and prescribed bed rest, heat application, pain medication, and physical therapy.  After a course of therapy, the Veteran returned to work.  In a final report in October 1981, the physician diagnosed a superficial abrasion of the lower back.  In January 1982, a VA physician noted the history of low back pain, but his examination was normal with no limitation of function. 

In a February 1997 letter to an insurance company, a private orthopedic physician noted that he had been asked to provide an opinion on an injury sustained by the Veteran the previous August during his employment as a steel worker.  The Veteran reported pain and numbness of the hands and forearms after a minor contusion to his left elbow.  The physician referred to earlier electrodiagnostic tests obtained by another physician and concurred in a diagnosis of bilateral carpal tunnel syndrome, worse on the right than the left.  

Records of VA outpatient treatment start in February 2001.  At that time, a primary care nurse practitioner (NP) noted the Veteran's report of not working since 1996 because of carpal tunnel syndrome, manifesting as numbness and tingling of the hands and dropping objects.  In June 2002, a physician noted that a magnetic resonance image showed mild cervical disc bulging at one level, but electrodiagnostic tests showed no neurological deficits.  The physician prescribed wrist splints.  Later that year, clinicians prescribed the use of a transcutaneous electrical nerve stimulation device (TENS).  In January 2003, the Veteran reported low back pain radiating to the right leg, but X-rays of the lumbar spine were normal.

In July 2003, a VA physician noted a review of the claims file and the Veteran's report of the onset of neck pain and bilateral hand numbness with no specific injury to the neck.  The Veteran reported that since 1996 his hand numbness had become more severe and that he experienced constant severe neck and entire back pain.  The physician examined the cervical spine and noted a review of the magnetic resonance image that revealed a disc protrusion at one level.  The physician noted that it was a non-typical presentation of carpal tunnel syndrome or possibly a manifestation of the cervical herniated disc and entrapment syndrome.  However, he found that the disorders were not related to Army service.  

The Veteran continued to receive VA primary care, pain clinic care, and occasional neurological consults at VA outpatient clinics through June 2015.  A December 2004 magnetic resonance image of the lumbar spine showed some bridging osteophytes, but an August 2005 X-ray of the lumbar spine was evaluated as normal.   The Veteran continued to report chronic low back pain.  Clinicians noted that the prescribed medication did not appear to be effective to relieve the muscle spasms.  In February 2007 a magnetic resonance image of the cervical spine showed additional degenerative disease, disc space narrowing, and mild stenosis at multiple levels.  In January 2008, a magnetic resonance image of the lumbar spine showed degenerative disease and disc bulging at one level.  Clinicians in 2008 started prescribing opioid medication and cervical spine injections.  Pain clinic providers in April 2008 noted that Veteran denied any causes for the disorders prior to 1996.  None of the VA outpatient treatment records refer to injuries or the onset of symptoms during active service.  

In June 2015, a VA physician noted a review of the claims file including all service treatment records.  The physician noted the Veteran's report that he was seen in service for serious back pain but could not recall any specific injury.  He reported that he was given medication that improved his symptoms and that he received therapy during the first two years after active duty.  He reported a slip and fall at work but did not keep records of the injuries.  He worked after service as an inventory, maintenance, and emergency room technician.  On examination of the thoracolumbar spine, the physician noted limitation of motion but no muscle spasms, radiculopathy, decreased muscle strength, reflexes, or sensation.  The physician referred to an October 2014 magnetic resonance image that showed multilevel degenerative disease and disc space narrowing.   The physician acknowledged the earlier diagnoses of degenerative arthritis of the thoracolumbar spine, but found that it was less likely than not that the current disease was caused by the claimed injuries in service.  The physician noted the mild muscle spasms in service and found them to be transient, self-limiting conditions with no evidence of chronicity during service or after discharge for more than six years until the workplace injury in 1981 when a physician again diagnosed only a muscle contusion.  The first diagnosis of a lumbar spine disability was December 2004 when an image showed osteophytes and facet arthropathy with a natural progression over the past 10 years to the current diagnosis of degenerative disc disease.  The physician also assigned some significance to the intercurrent injury in 1981.  

The Board finds that service connection for a low back disability, cervical spine disability, and bilateral carpal tunnel syndrome is not warranted on a direct, presumptive, or secondary basis.  

Although the Veteran had some medical training during service as the equivalent of a practical nurse and reported some work after service as an emergency room technician, there is insufficient evidence to show that he has a level of medical training or experience sufficient to establish the origin and relationship of his disorders to service or to each other as these are complex medical matters that exceed that of a practice nurse or technician.  The Veteran is competent to report the nature of his injuries and symptoms and their onset.  The Board assigns probative weight to his reports of spinal pain and upper extremity numbness since 1996, but much less probative weight to his reports of continuous treatment and medication for back pain since March 1973.  The Board does not find a lack of credibility solely because the contentions are inconsistent with the service and post service treatment records but also because they are inconsistent with his own statements to clinicians that he did not have chronic symptoms or injuries prior to 1996, notwithstanding the acute back contusion in 1981.  Moreover, the Veteran did not mention the episodes of back pain in service to any of the private or VA clinicians that addressed his workplace injuries or provided on-going treatment as would be appropriate in the context of seeking medical treatment rather than the context of seeking VA compensation.  Furthermore, his hearing testimony that he worked alongside a neurologist who told him that he would likely have nervous system problems later in life is not probative.  It is not clear when this comment was made to the Veteran or whether the neurologist had full knowledge of the nature of any falls or treatment in service.  

The Board finds that service connection for degenerative disc disease of the lumbar spine is not warranted because the disorder first manifested greater than one year after service and was not caused or aggravated by any aspect of service.  The Board places greatest probative weight on the opinion of the VA physician in June 2015 who reviewed the records of treatment on two occasions in service that were silent for any traumatic injury, continuity of symptoms, or on-going medication and found that these records showed only occasional muscle strain or spasms and transient that were self-limiting.  The physician noted that the 1981 injury also resulted only in a contusion.  The physician noted that the first report of chronic low back pain to clinicians by the Veteran was in 2003, and the first diagnosis of degenerative disease was not earlier than 2004, many decades after service.  The physician found that the Veteran's current degenerative disc disease of the thoracolumbar spine was not caused by the two rare and mild incidents of muscle strain.  The Veteran was provided the opportunity to obtain additional opinions, but there are no contrary opinions of record.  

The Board finds that service connection for cervical spine disease and bilateral carpal tunnel syndrome is not warranted because service records are silent for any injuries or symptoms of the neck and upper extremities during or within one year after service.  The Veteran does not contend nor does the record show any symptoms of neck discomfort or extremity numbness or dysfunction prior to the workplace injury in 1996.  At that time, an injury was incurred to the left elbow and not the neck, but investigation did reveal bilateral carpal tunnel syndrome at a time when the Veteran was employed as a steel worker and filed a workers' compensation claim.  The Veteran does not contend that the cervical spine and carpal tunnel disabilities arose from events in service, but rather that they are somehow caused or aggravated by the lumbar spine disease because they all involve the nervous system.  However, the Veteran is not competent to offer that medical assessment, and there is no competent clinical, imaging, or opinion to support the contention.  Moreover, as service connection is not warranted for the lumbar spine disability, service connection on a secondary basis is not available. 

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a low back disability is denied.

Service connection for a cervical spine disability, to include as secondary to a low back disability is denied.


Service connection for carpal tunnel syndrome, to include as secondary to a low back disability is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


